REED, Senior Judge:
A decision on this case was initially issued on 31 March 1995, but that opinion was withdrawn by this Court on its own motion on 21 April 1995. The following is the opinion of the Court after reconsideration:
The appellant was tried by a special court-martial, military judge alone, on 2 May 1989. Pursuant to his pleas, he was found guilty of three unauthorized absences, a disrespect, and a bad check offense, in violation, respectively, of Articles 86, 89, and 134, Uniform Code of Military Justice [hereinafter “UCMJ” or “the Code”], 10 U.S.C. §§ 886, 889, 934 (1988). He was sentenced to confinement for 90 days, a forfeiture of $450.00 pay per month for 3 months; reduction to pay grade E-l, and a bad-conduct discharge. Pursuant to a pretrial agreement, the convening authority [CA] suspended all confine*792ment in excess of 50 days.1 The appellant has now asserted two assignments of error.2 The following facts are pertinent to an analysis of the assignments of error.

Facts

The appellant was tried on 2 May 1989. The convening authority acted 3 months later, on 7 August 1989, and forwarded the record to the Judge Advocate General for further review by this Court. Five years elapsed, however, before this record of trial was placed on our docket. It is unclear what, if any, action was taken in the Navy-Marine Corps Appellate Review Activity [ÑAMARA], Office of the Judge Advocate General, for most of that 5 years. In late fall of 1993, the appellant contacted NAMARA’s Administrative Support Division to check on the status of his appeal. He was referred to NAMARA’s Appellate Defense Division. An attorney there spoke with the appellant and subsequently filed a pleading with this Court seeking appropriate relief on the appellant’s behalf for the appellate delay.
Prior to this time, no counsel had been appointed to represent the appellant at the appellate level. It is the usual practice at ÑAMARA that no appellate defense counsel is appointed to represent an accused before this Court until his case has been placed on our docket. Appellate defense counsel have not challenged this process. The Judge Advocate General, or his designee, decides when a record of trial that has been forwarded for review under Article 66, UCMJ, will be docketed with us. It is clear from the papers filed by the trial defense counsel with this Court that in the intervening years he had long since ceased his representation of the appellant and had lost all contact with him.
From every indication we have received about this ease, it was only after this inquiry by the appellant, near the end of 1993, that any action was taken by the Government to facilitate filing of the appellant’s case with this Court. The Government soon thereafter discovered that the court-martial order [CMO], the CA’s action, and the staff judge advocate’s [SJA’s] post-trial recommendation were missing from the record of trial. Although the Government did ultimately find a copy of the CMO, which included a recitation of the text of the CA’s action, neither the actual action (which was a separate document from the CMO) nor the SJA’s recommendation could be found.3
In response to a motion in the nature of a petition for extraordinary relief filed by the appellant in February 1994, we ordered the Government to either (1) produce the record of trial for review or (2) file an explanation of what had been or was being done to remedy any defects in the record and state when the record would be docketed. The Government replied that, since copies of the original action, the recommendation, and the clemency petition could not be found, the record was being returned to the convening authority for a new recommendation and a new action. See United States v. Cruz, 38 M.J. 611 (N.M.C.M.R.1993).
Thereafter, a new SJA’s recommendation was completed and served on the original trial defense counsel. Because of the length of time that had passed since the trial, the trial defense counsel requested an extension *793of time in which to reply to the SJA recommendation, arguing that he needed a copy of the record of trial and time to communicate with his client. The record is unclear whether an extension of time was granted. In a lengthy memo that is attached to the record, the trial defense counsel details the problems he had in dealing with the SJA’s office and in locating the appellant. Suffice it to say, by the time he had contacted the appellant and filed a clemency petition in response to the SJA’s recommendation, the CA had already acted. This failure of the CA to consider the clemency petition resulted in the second assignment of error.

Analysis

In an affidavit, the appellant alleges he has been prejudiced by the lack of speedy review of his court-martial. Specifically, he notes that the company he established has been unable to compete for Government contracts because the Government refuses to contract with him while he remains on active duty. The Government replies, citing United States v. Jenkins, 38 M.J. 287 (C.M.A.1993); United States v. Dunbar, 31 M.J. 70 (C.M.A.1990); United States v. Henry, 40 M.J. 722 (N.M.C.M.R.1994), that the appellant has offered “nothing more than vague allegations of being ‘denied very lucrative contracts with the military’ ” and that his assignments should be dismissed. (Government’s Reply to Assignments of Error at 4.) We agree with the Government that more is required of the appellant than mere assertions of lost employment opportunities.4 This does not end our inquiry, however.
Of particular concern to us in this case is the fact that the delay the appellant has incurred was not caused by inexperienced sailors or Marines untutored in the complexities of legal review. Rather, the delays resulted from the inattention, dereliction, or incompetence of legally trained personnel. There is no explanation for the delays that have occurred, and apparently, no one has been held responsible for them.
Additionally, as noted earlier, the appellant was denied representation at the appellate level for over 5 years by the failure of the Judge Advocate General, or his designee, to docket the appellant’s case with this Court. Article 70(c) of the Code, 10 U.S.C. § 870(c) (1988), provides an accused servicemember with the right to appellate defense counsel. The U.S. Court of Military Appeals (now the U.S. Court of Appeals for the Armed Forces) has “recognized that the right to be represented by counsel at the trial and on appeal are primary rights of persons accused of crime in the civilian and military communities in the United States.” United States v. Palenius, 2 M.J. 86, 90 (C.M.A.1977).
The Government acknowledged in its reply to the appellant’s motion that
there are many other cases which present delays as long or even longer than the delay seen here ... [and that] efforts are being made to identify all cases which have not been properly forwarded for review and to ensure that they are referred to the Court or administratively resolved. Steps are also being taken to bring institutional changes to prevent future breakdowns in the review process.
(Government’s Reply to Appellant’s Motion to Attach Documents and for Other Appropriate Relief at 2 n. 2.) We wish we could take the Government at its word. History and our experience indicate otherwise. As far back as 1984, the Navy indicated to the Court of Military Appeals that it was attempting to develop an automated information system to better track its cases and their status. See United States v. Bruton, 18 M.J. 156, 157 n. 2 (C.M.A.1984). To our knowledge, no such tracking system has been implemented.
More than 10 years ago, the Court of Military Appeals dismissed the charges and specifications in a case that arose in the naval service and commented on the “long and unexplained delay and the other circumstances” occurring in the appellate review of the case. Id. at 157. The Court noted that the cases of United States v. Sutton, 15 M.J. *794235 (C.M.A.1983), and United States v. Clevidence, 14 M.J. 17 (C.M.A.1982), foreshadowed its decision in Bruton. Sutton was a sailor; Clevidence was a member of the Coast Guard.
This Court has itself expressed its dismay over the continuing failure of the Government to act expeditiously in the appellate processing of courts-martial. United States v. Thomas, 41 M.J. 873 (N.M.Ct.Crim.App.1995); United States v. Henry, 40 M.J. at 724 n. 6 (listing unpublished 1994 N.M.C.M.R. decisions in eases with long post-trial delays). Despite the concerns reflected by this Court and the Court of Military Appeals during the past decade, inordinate delays continue to occur with some regularity. Nor are we aware of any one being held accountable for the delays.5 This, despite the fact that Article 98 of the Code provides that
Any person subject to this chapter who—
(1) is responsible for unnecessary delay in the disposition of any case of a person accused of an offense under this chapter; or
(2) knowingly and intentionally fails to enforce or comply with any provision of this chapter regulating the proceedings before, during, or after trial of an accused; shall be punished as a court-martial may direct.
10 U.S.C. § 898 (1988) (emphasis added). Surely, if this Article means anything, it means that Congress desires, in fact mandates, the expeditious processing of courts-martial.
The deprivation of the appellant’s right to appellate counsel for 5 years, the failure of the convening authority to consider the appellant’s current clemency petition, the appellant’s assertion of prejudice, and the egregious unexplained delay occurring at ÑAMA-RA require remedial action on our part. In this case, however, we do not find it appropriate to dismiss the charges when the appellant has pled guilty to fairly serious offenses and there is no claim of legal error occurring at trial. We will, however, take remedial action on the sentence under the authority granted to us under Article 66(c) of the Code, 10 U.S.C. § 866(e). Our remedy should moot the appellant’s second assignment of error, since the convening authority, in his original action, gave no clemency to the appellant even after considering his petition.
Accordingly, the findings are affirmed. Only so much of the sentence is affirmed as provides for confinement for 50 days, forfeitures of $450.00 pay per month for three months, and reduction to pay grade E-l.

. We note there was no deferral clause contained in the pretrial agreement and no indication in the record of trial of any other deferment request. Confinement begins to run from the date the sentence is adjudged. Rule for Courts-Martial 1113(d)(2). The court-martial occurred on 2 May 1989. The convening authority took his action on 7 August 1989. Thus all confinement had run by the time of the convening authority’s action, United States v. Lamb, 22 M.J. 518 (N.M.C.M.R.1986), and there was no confinement to suspend. However, the appellant has not alleged that he served any more confinement than was required under the terms of the pretrial agreement.


. I. APPELLANT HAS BEEN PREJUDICED BY THE GOVERNMENT’S NEGLIGENCE, OVER THE PAST FIVE YEARS, IN THE ADMINISTRATIVE HANDLING AND FORWARDING OF APPELLANT’S RECORD OF TRIAL TO THIS COURT FOR REVIEW.
II. THE CONVENING AUTHORITY ACTED WITHOUT THE BENEFIT OF APPELLANT’S CLEMENCY PETITION.


. The copy of the action in the CMO did indicate that the CA had considered a recommendation from his SJA and a clemency petition that had been filed by the appellant’s trial defense counsel. The clemency petition was also missing from the record of trial.


. See footnote 5 of United States v. Dunbar, 28 M.J. 972, 980 (N.M.C.M.R. 1989), aff'd and cited with approval in, United States v. Dunbar, 31 M.J. 70, 73 (C.M.A. 1990)) for examples of how an appellant might establish specific prejudice.


. As is not uncommon with rotating personnel assignments in the armed services, it is the one who discovers the problem who frequently bears the brunt of the opprobrium rather than the individual who may have caused the problem and has since departed. We are aware that the Judge Advocate General is currently developing a tracking system.